DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of the following species for examination in the reply filed on June 6, 2022 is acknowledged:
	(A1) detection by qPCR;
	(B6) HpLVd and BCTV as the pathogens to be detected and the following primers and probes: SEQ ID NOs: 4, 12, 19 for HpLVd and SEQ ID NOs: 93, 105, and 106 for BCTV.
	As noted by Applicant in the response, all of the currently pending claims (i.e., claims 23-25, 31, 34-42, 44-52, and 55) read on the elected invention. They are examined on the merits herein.
	Applicant’s comments in the remarks concerning rejoinder of non-elected species are also acknowledged.
	In this case, the elected combination of primers and probes is free of the art because the prior art fails to teach or suggest the oligonucleotides of SEQ ID NOs: 105 and 106. Each of these oligonucleotides contains a degenerate position, and, although BCTV is known to exist in many variant forms (see, e.g., Strausbaugh et al., Plant Disease 2017; 101: 1373-1382), there is no proper rationale to design oligonucleotides with the particular degenerate positions required by SEQ ID NOs: 105 and 106. Since the elected combination of primers and probes is free of the prior art, the search has been extended to non-elected BCTV-targeting primers and probes.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 63/032,155, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the ‘155 application fails to provide support for detecting the presence, absence and/or amount of BCTV in a Cannabis plant cultivar as recited in claim 23 since there is no disclosure in the ‘155 application of detecting this virus. Accordingly, this embodiment in claim 23 (and dependent claims 24, 25, 31, 34-42, 44-52, and 55) has an effective filing date of May 28, 2021 (i.e., the filing date of prior-filed Application Serial No. 17/334,400).

Information Disclosure Statement
4.	The Information Disclosure Statements filed on December 1, 2021 and March 23, 2022 have been considered.
Substitute Specification
5.	The substitute specification filed on October 28, 2021 has been entered.
	The substitute specification is objected to because the format of the sequence identifiers does not comply with 37 CFR 1.821(d). In particular, a space is needed after the colon in each sequence identifier. For example, on page 10, “SEQ ID NO:1” must be replaced with “SEQ ID NO: 1”.

Drawings
6.	The replacement drawings filed on October 28, 2021 are acceptable.

Claim Objections
7.	Claim 23 is objected to because of the following informalities. In the preamble and steps (b) and (c), the claim states that the method includes “determining the presence, absence, and/or amount of at least one pathogen in a plant cultivar.” Replacing “and/or” in this recitation with language such as “and, optionally, the amount” is suggested because determination of the amount of a pathogen in a plant cultivar will necessarily result in determining the presence or absence of said pathogen.
	Claims 24, 25, 34, 38, and 55 are objected to for the same reason as claim 23.
	Claim 25 is also objected to because “hybridize” in line 4 should be replaced with “hybridizes”.
	Claim 37 is objected to because the word “an” or “one” is missing before “exon” in line 2.
	Claims 44-46 are objected to because the format of the sequence identifiers recited therein does not comply with 37 CFR 1.821(d). In particular, a space needs to be inserted after the colon so that, for example, “SEQ ID NO:1” in part (1)(i) of claim 44 is replaced with “SEQ ID NO: 1”. As well, “SEQ ID NOS:” must be replaced with “SEQ ID NOs:”.
	Claim 44 is also objected to because it appears that “wherein the pathogen” was intended for “wherein the viroid” in the recitation immediately following “(1)”. 
Claim 44 is also objected to because it appears that “wherein the pathogen” was intended for “wherein the virus” in the recitation immediately following “(2)”. 
Claims 45 and 46 are also objected to because it appears that “wherein, when the pathogen” was intended for “wherein, when the virus” in line 1 of each claim.
Claim 48 is objected to because “is similar” should be replaced with “are similar.”

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-25, 31, 34-44, 47-51, and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 23
This claim is drawn to a method for detecting the presence, absence and/or amount of at least one pathogen in a Cannabis plant cultivar. The method comprises qPCR, and the pathogen is either or both of HpLVd and BCTV. 
Claim 23 recites a judicial exception because the correlation between the presence of a nucleic acid from one of the recited pathogens and the presence of that pathogen in a Cannabis plant cultivar is a law of nature. See also MPEP 2106.04(b) I for additional discussion of laws of nature. 
Thus, the answer to Step 2A, Prong One in the current eligibility guidelines set forth in MPEP 2106.04 is “YES, the claim recites a judicial exception – specifically, a law of nature.” 
Since the answer to Step 2A, Prong One is “YES,” the next question, which is asked in Step 2A, Prong Two, is whether the judicial exception is integrated into a practical application.
In this case, claim 23 recites elements in addition to the judicial exception. These additional elements are (1) obtaining a particular biological sample from a Cannabis plant cultivar, (2) performing qPCR using a plurality of primer pairs, and (3) detecting the presence, absence, and/or amount of HpLVd and/or BCTV. 
The additional elements, considered alone or together, do not integrate the judicial exception into a practical application because they merely limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. As discussed in MPEP 2106.04(d) I, such limitations do not integrate a judicial exception into a practical application. MPEP 2106.05(g) and 2106.05(h) discuss insignificant extra-solution activity and limitations that merely limit a judicial exception to a particular field or technological environment, respectively, and each section lists several examples of activities that have been found by the courts to constitute insignificant extra-solution activity or merely indicate a particular field of use or technological environment. Examples of insignificant extra-solution activity in MPEP 2106.05(g) include (1) performing clinical tests on individuals to obtain input for an equation, and (2) determining the level of a biomarker in blood. As well, MPEP 2106.05(h) notes that the question of whether a limitation merely limits a claim to a particular field of use or technological environment “overlaps significantly” with the question of whether a limitation is merely insignificant extra-solution activity. In this case, the additional elements in the instant claims are analogous to activities (1) and (2) above. As such, they fail to integrate the judicial exception into a practical application.
Thus, the answer to Step 2A, Prong Two is “NO, the judicial exception is not integrated into a practical application,” and one must consider whether the claims contain elements that amount to significantly more than the judicial exception. In other words, Eligibility Step 2B must be addressed.
In this case, the additional elements are not sufficient to amount to significantly more than the judicial exception because the elements, considered alone or in combination, amount to no more than routine or conventional activity. More specifically, the teachings throughout the specification indicate that obtaining a nucleic acid sample from a Cannabis plant cultivar and performing qPCR was routine and conventional as of the effective filing date of the claimed invention (see, e.g., pages 70 and 77). The teachings throughout VanGuilder et al. (BioTechniques 2008; 44: 619-626) also indicate that qPCR was routine and conventional prior to the effective filing date of the claimed invention. 
Thus, claim 23 is drawn to a judicial exception without significantly more, and the claim is rejected under 35 U.S.C. 101.
Claims 24, 25, 31, 34-42, 44, 47, and 55
These claims depend from claim 23 and further describe the manner in which the primers are used to detect the pathogen(s) (claims 24, 25, 36, 37, 41, and 42), limit the amplicon size (claim 31), require use of nucleic acid probes for detection (claims 34 and 35), require detection of a sequence from the plant genome (claims 38-40), the sequence from which the primers targeting HpLVd are to be designed (claim 44), require obtaining a Cq value (claim 47), and require performing the method with multiple Cannabis cultivars (claim 55). These additional elements do not integrate judicial exceptions into a practical application because they merely further limit the claims to a particular technological environment or field of use. They also constitute insignificant extra-solution activity. Further, these elements were routine and conventional at the time of the invention as evidenced by the teachings throughout the instant specification as well as VanGuilder (pages 619 and 624). Thus, claims 24, 25, 31, and 34-42, 44, and 47 are also rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more.
Claims 48-51
Claim 48 ultimately depends from claim 23 and further requires using Cq values obtained with different probes to identify pathogen variants, which may confer in the plant resistance or susceptibility to infection with the pathogen. Claim 48 contains the additional element of obtaining multiple Cq values and also an abstract idea in addition to the judicial exception recited in claim 23 because the acts of comparing Cq values and identifying a variant in the pathogen genotype are mental processes. These additional element in claim 48 does not integrate judicial exceptions into a practical application because it only further limits the claims to a particular technological environment or field of use. It also constitutes insignificant extra-solution activity. Further, as evidenced by VanGuilder, obtaining Cq values was routine and conventional. Thus, claim 48 is also rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more.
Claims 49 and 50, which depend from claim 48, do not contain additional elements since they only further describe the abstract ideas in claim 48. Thus, these claims are also directed to a judicial exception without significantly more. 
Claim 51, which depends from claim 50, recites an additional abstract idea since the “identifying” step is a mental process. Since this claim does not recite any other additional elements, it is also directed to a judicial exception without significantly more.
Thus, claims 23-25, 31, 34-44, 47-51, and 55 are rejected under 35 U.S.C. 101 as being directed to a judicial exception without significantly more. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36, 37, 41, 42, 44-46, and 48-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 depends from claim 23 and recites “wherein the subsequence of the nucleic acid of the pathogen, or the complement thereof, is in a region of overlap between two genes in the genome of the pathogen.” As written, this recitation apparently applies to both BCTV and HpLVd. HpLVd, though, is a viroid, and as such, does not contain any genes. See, e.g., the abstract in Di Serio et al. (Archives of Virology 2014; 159: 3467-3478). Therefore, it is unclear how the limitations of claim 36 could apply to either BCTV or HpLVd as recited in the claim. Applicant address the issue by amending claim 36 to further require the pathogen to be BCTV.
Claims 37, 41, and 42 depend from claim 23 and, like claim 36, contain limitations that, in view of Di Serio, appear to only apply to BCTV. That is, these claims require the primers to target an exon (claim 37) or a conserved gene (claims 41 and 42) and indicate that the limitations may apply to either or both of BCTV and HpLVd, but only BCTV contains exons and conserved genes. As with claim 36, the claims could be amended such that they further require the pathogen to be BCTV. As well, claim 41 could be amended to replace “conserved gene” with “conserved sequence” provided that doing so would not introduce new matter. 
Claims 44-46 are indefinite because the scope of “having” in each claim is unclear. As discussed in MPEP 2111.03 IV, the term “having” can be open or closed depending on the context provided in the disclosure. In this case, the term is not explicitly defined, and it is not clear from the context in which it is used as to whether it is equivalent to “comprising,” “consisting of,” or “consisting essentially of.” More specifically, the term “having” is only used as it appears in the claim language, which does not permit determination of whether the term is open or closed.
Claims 44 and 46 are also indefinite because there is insufficient antecedent basis for “the polynucleotide probe.” This limitation is recited in line 1 in part (iii) of claim 44 in lines 2-3 of claim 46.
Claim 48 is also indefinite because there is insufficient antecedent basis for “the other non-overlapping polynucleotide probe sequences.” Claim 34, from which claim 47 depends, only provides antecedent basis for a plurality of probe sequences. It does not provide antecedent basis for multiple non-overlapping polynucleotide probe sequences.
Claims 49-52 are also indefinite by way of their dependency on claim 48.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 50 depends from claim 49 and states that resistance or susceptibility is measured by determining whether the plant is (a) infected and symptomatic when exposed to the pathogen or genotypic variant, (b) infected or asymptomatic when exposed to the pathogen or genotypic variant, or (c) resistant to infection when exposed to the pathogen or genotypic variant. This is not further limiting because it is necessarily required by claim 49. That is, to practice the method of claim 49, one would have to make the three determinations recited in claim 50. Accordingly, claim 50 is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. 	Claims 23-25, 31, 34-37, 41, 42, 47, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bektaş et al. (Plant Disease 2019; 103(10): 3 pages, doi.org/10.1094/PDIS-03-19-0459-PDN) as evidenced by Zeigler et al. (Journal fṻr Kulturpflanzen 2014; 66: 248-254) and in view of Giladi et al. (Plant Disease 2020; 104(3): 3 pages, doi.org/10.1094/PDIS-08-19-1656-PDN) as evidenced by GenBank Accession Number MK803280 (2019) and further in view of VanGuilder et al. (BioTechniques 2008; 44: 619-626).1
	These claims are drawn to a qPCR method for detecting a pathogen in a Cannabis cultivar. The pathogen either or both of HpLVd and BCTV. As noted above, Applicant has elected the species “HpLVd and BCTV as the pathogens to be detected” for examination.
	Regarding claim 23, Bektaş teaches that HpLVd can be found in Cannabis plants (page 1). The reference also describes using RT-PCR and a plurality of primer pairs to detect the presence of HpLVd in symptomatic and asymptomatic plants (page 2). Bektaş further teaches that the presence of HpLVd in Cannabis plants is undesirable and cultivators of the plants should attempt to minimize its transmission (page 2). Bektaş concludes by stating, “Considering the detrimental effects of HpLVd to the commercially valuable secondary metabolites of the species, a thorough investigation of susceptibility as well as range and expression of Cannabis stunting disease should be conducted at this important juncture (page 2).” 
	Bektaş does not teach detecting BCTV or the use of qPCR, but Giladi and VanGuilder remedy these deficiencies. 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to use qPCR to detect the presence, and optionally, the amount of HpLVd in a Cannabis cultivar. VanGuilder provides motivation and a reasonable expectation of success by teaching that qPCR can be used to determine viral load (page 619, col. 1) and has become a routinely used technique, offering rapid, sensitive, and specific detection (see, e.g., abstract, page 619, and page 625). VanGuilder also provides information as to various detection technologies (e.g., TaqMan probes and intercalating dyes, which advantageously allow for real-time detection), experimental design of reactions, commercial suppliers of reagents and equipment, and primer and probe design tools (pages 621-625), thus further providing the ordinary artisan with a reasonable expectation of success in using qPCR to detect HpLVd in Cannabis cultivars as suggested by Bektaş.
	It also would have been prima facie obvious for the ordinary artisan to additionally use qPCR to detect BCTV in Cannabis cultivars. The ordinary artisan would have been motivated to do so since Giladi taught that this pathogen can infect Cannabis cultivars (pages 1-2). That is, the ordinary artisan would have been motivated to use the qPCR suggested by Bektaş in view of VanGuilder to detect any pathogen known to infect Cannabis cultivars, recognizing that doing so would allow one to identify infected plants. The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided by VanGuilder as to qPCR assay design and also since Giladi disclosed primers and nucleic acid regions suitable for targeting by PCR (page 2).
Thus, the method of claim 23 is prima facie obvious. 
	Further regarding claim 24, which depends from claim 23, Bektaş teaches that the PCR was practiced using the primers that hybridize to different subsequences of the same pathogen (HpLVd) (page 2). Thus, the method of claim 24 is also prima facie obvious.
	Further regarding claim 25, which depends from claim 23, the teachings of Bektaş and Giladi suggest a method in which different primer pairs are used to detect the two different pathogens (i.e., an HpLVd-specific primer pair and a BCTV-specific primer pair). Thus, the method of claim 25 is also prima facie obvious.
	Further regarding claim 31, which depends from claim 23, Bektaş teaches that the method was conducted using a primer pair from the Zeigler reference cited above. As can be seen in Table 2 on page 3 of Zeigler, each of the two real-time RT-PCR primer pairs for HpLVd generates an amplicon with a size within the claimed range of no more than 300 bp. Thus, the method of claim 31 is also prima facie obvious.
	Further regarding claim 34, which depends from claim 23, as discussed above, the teachings of the cited references suggest using real-time qPCR to detect BCTV and HpLVd in a Cannabis cultivar. Further regarding claim 34 and also claim 35, which depends from claim 34, VanGuilder describes a variety of probes suitable for real-time PCR and/or qPCR, including probes with the  features recited in claim 35 (pages 621-622). The ordinary artisan would have been motivated to use any of the different types of polynucleotide detection probes disclosed in VanGuilder to detect the presence and, optionally, the amount of the amplicon(s) generated in the qPCR since that reference describes such probes as a routinely used detection method for real-time qPCR assays (see, e.g., pages 621-622). The ordinary artisan would have had a reasonable expectation of success in view of the guidance provided in VanGuilder as to the use of such probes known to be suitable for use in real-time PCR or qPCR (see, e.g., pages 621-622 and 624-625). Thus, the method of claims 34 and 35 are also prima facie obvious. 
	Further regarding claims 36, 37, 41, and 42, which depend directly or indirectly from claim 23, as evidenced by GenBank Accession Number MK803280, the PCR primers used by Giladi target a region of the BCTV genome that includes the coding sequence for the Movement Protein and ss-ds-DNA Regulator protein (see page 2 of Giladi where the nucleotides targeted by the primer pair (i.e., nucleotides 337-1278) are shown in the GenBank sequence to generate an amplicon comprising the conserved Movement Protein and ss-ds-DNA Regulator Protein. Thus, the references suggest the use of primers that target a region of overlap between two genes in the genome of the pathogen as recited in claim 36 and also at least a portion of an exon in a gene that is conserved in the pathogen as required by claims 41 and 42. Thus, these claims are also prima facie obvious.  
	Further regarding claim 47, which depends from claim 34, it also would have been prima facie obvious to obtain a Cq value (i.e., a Ct value) for each different probe sequence. VanGuilder provides motivation to do so by teaching that a Ct value can be used to determine the relative amount of a target nucleic acid (Fig. 4 and pages 623-624). The guidance on pages 623-625 of VanGuilder would have provided the ordinary artisan with a reasonable expectation of success. Thus, the method of claim 47 is also prima facie obvious. 
	Further regarding claim 55, which depends from claim 23, it also would have been obvious to apply the method suggested by the references to as many different Cannabis cultivars as desired. The ordinary artisan would have recognized based on the teachings of Bektaş and Giladi that Cannabis cultivars in general should be screened for the presence of BCTV and HpLVd, and, accordingly, would have been motivated to use to method to screen for BCTV and HpLVd in a plurality of Cannabis cultivars. Thus, the method of claim 55 is also prima facie obvious.
	Thus, the methods of claims 23-25, 31, 34-37, 41, 42, 47, and 55 are prima facie obvious.

14.	Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bektaş et al. (Plant Disease 2019; 103(10): 3 pages, doi.org/10.1094/PDIS-03-19-0459-PDN) as evidenced by Zeigler et al. (Journal fṻr Kulturpflanzen 2014; 66: 248-254) and in view of Giladi et al. (Plant Disease 2020; 104(3): 3 pages, doi.org/10.1094/PDIS-08-19-1656-PDN) as evidenced by GenBank Accession Number MK803280 (2019) and further in view of VanGuilder et al. (BioTechniques 2008; 44: 619-626) and further in view of Weller et al. (Applied and Environmental Microbiology 2000; 66: 2853-2858).2
	As discussed above, the teachings of Bektaş as evidenced by Zeigler, Giladi as evidenced by GenBank Accession Number MK803280, and VanGuilder render obvious the methods of claims 23-25, 31, 34, 36, 37, 41, 42, 47, and 55.
	Regarding claims 38-40, VanGuilder teaches that qPCR methods can advantageously include measurement of a housekeeping gene as an endogenous control and also teaches that beta-actin, GAPDH, and tubulin “are commonly used [for this purpose] since they are ubiquitously expressed in cells and tissues” (page 624). 
	VanGuilder does not teach amplifying a conserved or housekeeping gene in the context of claims 38-40, which require amplification of a housekeeping gene from the plant genome (i.e., the Cannabis genome) in a method that also comprises amplification of pathogen nucleic acid, but Weller describes a method for detecting a plant pathogen that also includes amplification of a housekeeping gene from the plant genome as an internal positive control (see, e.g., page 2854).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to additionally amplify and detect a housekeeping gene from Cannabis (e.g., beta-actin, GAPDH, or tubulin as disclosed in VanGuilder). VanGuilder and Weller provide motivation to do so by teaching that such amplification can serve as an internal control for an amplification reaction, and Weller further teaches that such an internal control is useful in amplification methods, such as the claimed methods, that are designed to detect a pathogen in a nucleic acid sample isolated from a potentially infected plant. The ordinary artisan would have had a reasonable expectation in view of the guidance provided in VanGuilder and Weller. Thus, the methods of claims 38-40 are prima facie obvious.

15.	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Bektaş et al. (Plant Disease 2019; 103(10): 3 pages, doi.org/10.1094/PDIS-03-19-0459-PDN) as evidenced by and in view of Zeigler et al. (Journal fṻr Kulturpflanzen 2014; 66: 248-254) and in view of Giladi et al. (Plant Disease 2020; 104(3): 3 pages, doi.org/10.1094/PDIS-08-19-1656-PDN) as evidenced by and in view of GenBank Accession Number MK803280 (2019) and further in view of VanGuilder et al. (BioTechniques 2008; 44: 619-626) and further in view of GenBank Accession Number EF613183.1 (2008).3
	As discussed above, the teachings of Bektaş as evidenced by Zeigler, Giladi as evidenced by GenBank Accession Number MK803280, and VanGuilder render obvious the methods of claims 23-25, 31, 34, 36, 37, 41, 42, 47, and 55.
	Claim 44 depends from claim 23 and require the use of particular primers and probes to amplify and detect HpLVd. The claim also requires the BCTV-specific primers to target any of a group of subsequences of the BCTV genome. Claims 45 and 46 depend from claim 44 and further limit the BCTV-specific primers and probe that target BCTV, respectively. As noted above, Applicant has elected SEQ ID NOs: 4, 12, and 19 for detection of HpLVd. Applicant also elected SEQ ID NOs: 93, 105, and 106 for detection of BCTV. As noted above, the BCTV-targeting primers and probe are free of the prior art, so the search has been extended accordingly.
	The teachings of Bektaş as evidenced by Zeigler, Giladi as evidenced by GenBank Accession Number MK803280, and VanGuilder do not teach or suggest the elected HpLVd-targeting primers and probes, nor do they clearly suggest the particular BCTV-specific target subsequences, primers, and probes recited in claims 44-46.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to practice the method suggested by Bektaş as evidenced by Zeigler, Giladi as evidenced by GenBank Accession Number MK803280, and VanGuilder using the elected HpLVd-targeting primers of SEQ ID NOs: 4 and 12 and the HpLVd-targeting probe of SEQ ID NO: 19. As evidenced by Bektaş and Zeigler, different primers and probes may be designed to amplify and detect HpLVd by PCR or real-time PCR (Bektaş at page 2; Zeigler at Table 2). The ordinary artisan would have recognized from these teachings in the prior art as well the discussion in VanGuilder that various software tools could be used to design a number of primers and probes suitable for use in qPCR or real-time qPCR from a known target sequence. The ordinary would have considered, therefore, that the elected primers and probe, which are found in the HpLVd genome sequence deposited as GenBank Accession Number EF613183.1 by Bektaş, to be obvious variants of the primers and probes disclosed in the prior art. Accordingly, absent any evidence of secondary considerations or unexpected results with respect to the claimed primers and probe, they are prima facie obvious in view of the teachings of the cited references.
	As well, further regarding the requirements in claims 44-46 concerning the BCTV sequence targeted by the primers, the primer sequences, and the probe sequences, as evidenced by GenBank Accession Number MK803280 and discussed above, the teachings of Giladi and VanGuilder suggest the use of primers and a probe(s) that target the nucleic acids encoding the BCTV Movement Protein and the ss-ds-DNA Regulator protein of SEQ ID NOs: 110 and/or SEQ ID NO: 112. As well, GenBank Accession Number MK803280 contains the complete sequence of the primer of SEQ ID NO: 93 at nucleotides 334-358 as well as sequences at least 95% identical to the instant SEQ ID NOs: 105 and 106 at nucleotides 483-464 and 434-459, respectively. The GenBank sequence indicates that these portions of the BCTV genome encode the Movement Protein of the virus. As evidenced by Bektaş and Zeigler, different primers and probes may be designed to amplify and detect nucleic acids from a target pathogen by PCR or real-time PCR (Bektaş at page 2; Zeigler at Table 2). The ordinary artisan would have recognized from these teachings in the prior art as well the discussion in VanGuilder that various software tools could be used to design a number of primers and probes suitable for use in qPCR or real-time qPCR from a known target sequence (e.g., the Movement Protein of BCTV). The ordinary would have considered, therefore, that a primer of SEQ ID NO: 93, a primer that is 95% identical to SEQ ID NO: 105, and a probe that is 96% identical to SEQ ID NO: 106, which are found in the BCTV genome sequence deposited as GenBank Accession Number MK803280 by Giladi, to be obvious variants of the primers and probes disclosed in the prior art of Giladi. Accordingly, absent any evidence of secondary considerations or unexpected results with respect to the aforementioned primers and probe, they are prima facie obvious in view of the teachings of the cited references.
Thus, the methods of claims 44-46 are prima facie obvious. 
	
Prior Art
16.	Claims 48-52 have not been rejected with prior art. Claim 48, from which claims 49-52 depend, is indefinite, but it appears to require obtaining a Cq value for at least two probes, each of which hybridizes to a single amplicon, and determining the presence or absence of a variant in the pathogen genomic sequence based on the obtained Cq values. The closest prior art is that of the VanGuilder reference cited above and To et al. (Journal of Medical Microbiology & Diagnosis 2015; 4: 3). Each of these references describes the use of two probes that hybridize to non-overlapping portions of the same amplicon (VanGuilder at page 621; To at page 2). Neither reference teaches or suggests obtaining a Cq value for the two probes and comparing them as recited in claim 48. Instead, the probes generate a single signal that is measured (VanGuilder at page 621). There is no proper rationale to modify either reference to arrive at the steps recited in claim 48. Since claims 49-52 depend from claim 48, they also have not been rejected with prior art.
Conclusion
17.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bektaş and Giladi were cited on an IDS.
        2 Bektaş and Giladi were cited on an IDS.
        
        3 Bektaş, Giladi, and GenBank Accession Number EF613183.1 were cited on an IDS.